 In the Matter of WALTER LANTZ PRODUCTIONS, UNIVERSAL PICTURESCo., INC.andSCREEN CARTOON GUILDIn the Matter of LoEw's INC., ASSN. OF MOTION PICTURE PRODUCERS,INC.,MOTION PICTURE PRODUCERS & DISTRIBUTORS OF AMERICA, INC.,& PAT CASEYandSCREEN CARTOON GUILDIn the Matter of RAYMOND KATZ STUDIOandSCREEN CARTOON GUILDIn the Matter of LEON SCHLESINGER PRODUCTIONS CORP.andSCREENCARTOON GUILD,INDEP.Cases Nos. P-1449 to R=-145., inclusive, respectivelySUPPLEMENTAL DECISIONANDORDERJanuary 13, 1940On October 23, 1939, the National Labor Relations Board issueda Direction of Elections,' and on November 22, 1939, an Amendmentto Direction of Elections,2 in the above-entitled cases.On January10, 1940, Screen Cartoonists Local Union #852, herein called LocalUnion #852, a local of International Brotherhood of Painters, Paper-hangers and Decorators of America, a labor organization affiliatedwith the American Federation of Labor, lodged with the Board itsMotion to Reopen Hearing, together with an affidavit of one Wil-liam Littlejohn and proof of service of copies of said motion paperand affidavit upon the Companies, herein, through their respective at-torneys of record, and upon International Photographers' Union,Local #651, I. A. T. S. E. Said documents are hereby ordered filedinstanteras part of the record herein.By its said motion Local Union #852 requests that the recordherein be reopened for the purpose of receiving additional evidenceto establish that Screen Cartoon Guild, the petitioner in these pro-ceedings, "is now and has been since December 6, 1939, defunct andnon-existent," and that Local Union #852 is the "successor union"to Screen Cartoon Guild, composed of employees of the Companies316 N.L. R. B. 215.=17N.L.R.B.987.19 N. L.R. B., No. 48.423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho at the time of the hearing herein were members of ScreenCartoon Guild.Local Union #852 further requests that camera-men be excluded from the units found to be appropriate, and inwhich elections were directed to be held, in the Decision and Direc-tion of Elections, as amended, and in support thereof that evidencebe received upon such further hearing showing that Local Union#852 does not have jurisdiction over cameramen but has relinquishedany claim of such jurisdiction to a local of another affiliate of theAmerican Federation of Labor.The affidavit of Littlejohn states,among other things, that he is the president of Local Union #852 andwas the president of Screen Cartoon Guild until its "dissolution"on December 6, 1939; that on or about October 4, 1939, the member-ship of Screen Cartoon Guild instructed the officers and executiveboard of said organization to request issuance of a charter to saidofficers and members of the executive board by said InternationalBrotherhood of Painters, Paperhangers and Decorators of America,establishing a local of said International with jurisdiction over allcartoonworkers employed in the motion-picture industry; thatsuch a charter was issued and "installed" on December 6, 1939, at aspecialmeeting of Screen Cartoon Guild; that at said meeting allmembers of Screen Cartoon Guild who were present made applica-tion for membership in Local Union #852 and were immediatelyinitiated into membership in that organization; that "by said charterthere was created" Local Union #852; that officers of Screen CartoonGuild were elected officers of Local Union #852; that since Decem-ber 6, 1939, Screen Cartoon Guild "has been defunct and non-exist-ent"; that Local Union #852 "is the successor in interest" to ScreenCartoon Guild, and does not and will not represent cameramen forcollective bargaining purposes.The foregoing motion of Local Union #852, which is here pre-sented in its behalf by the attorney of record for Screen CartoonGuild, considered in connection with the above affidavit, may be, andis, taken by the Board as a suggestion for the record by counsel thatthe substantial membership of Screen Cartoon Guild are now mem-bers of a labor organization which no longer is unaffiliated but is alocal of an international labor organization affiliated with the Ameri-can Federation of Labor.There is no statement among the mattersset forth in the motion, nor any allegation in the affidavit, that sincethis assumption of national affiliation the question concerning rep-resentation which in our Decision was found to have arisen, exists,or that a question concerning representation since has arisen. Inany event, whether Local Union #852 is the same entity as ScreenCartoon Guild, save for a change in name and assumption of na-tional affiliation, or whether it is a different entity, a matter we do WALTER LANTZ PRODUCTIONS,425not determine, it is clear that if the motion be granted the Directionof Elections, as amended, would have to be set aside and evidencetaken and a redetermination made of the units appropriate for pur-poses of collective bargaining.Under all the circumstances, we areof the opinion that the better procedure to be followed is to deny themotion of Local Union #852 and to dismiss the petitions andamended petitions, and proceedings herein, but without prejudiceto Local Union #852 to file forthwith or at such time as it may de-sire new petitions under Section 9 (c) of the National Labor RelationsAct alleging that questions have arisen as regards said Local Union#852 concerning the representation of employees of the Companies,or any of them, and requesting an investigation and certificationof representatives by the Board.ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyORDERED that the petitions and amended petitions for investiga-tion and certification of representatives of employees ofWalterLantz and George H. Hall, co-partners doing business under the nameofWalter Lantz Productions, Universal City, North Hollywood,California; of Loew's Incorporated, Culver City, California; of Ray-mond Katz Studio, Los Angeles, California; and of Leon SchlesingerProductions, Hollywood, California, and the proceedings herein, be,and they hereby are, dismissed;PROVIDED that nothing herein shall preclude Screen CartoonistsLocal Union #852, of International Brotherhood of Painters, Paper-hangers and Decorators of America, affiliated with the AmericanFederation of Labor, from filing a petition or petitions under Sec-tion 9 (c) of the National Labor Relations Act for an investigationand certification of representatives with respect. to any of said em-ployees.